Writ Conditionally Granted and Opinion Filed April 12, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00460-CV

                       IN RE MARK DEMATTIA, Relator

           Original Proceeding from the 471st Judicial District Court
                             Collin County, Texas
                     Trial Court Cause No. 471-04107-2020

                                    OPINION
                    Before Justices Schenck, Nowell, and Garcia
                             Opinion by Justice Nowell
      In the underlying proceeding, real party in interest Restoration Specialists,

LLC (Restoration) sued Mark DeMattia, RS Commercial Construction LLC, and

RS, Inc. Restoration asserted various claims against relator related to his acts while

he was a managing member of Restoration. Relator Mark DeMattia filed a motion

for summary judgment seeking advancement of his legal expenses pursuant to

Restoration’s corporate regulations. After the trial court denied relator’s request, he

filed this petition for writ of mandamus alleging the trial court abused its discretion

by denying advancement of his legal expenses. We initially denied this petition for

writ of mandamus because relator improperly relied on a docket sheet entry and did

not provide the Court with a written order or a record reflecting the trial court’s
ruling. Relator then filed a motion for rehearing seeking to supplement the record

with the written order and asking us to consider the petition on the merits. We

requested and received a response from the real party in interest.

      We conclude the advancement provision includes actions, like this one,

against former members and that the trial court abused its discretion by denying

relator’s motion for summary judgment. We also conclude that relator does not have

an adequate remedy by appeal. Accordingly, we conditionally grant the petition for

writ of mandamus.

                                    Background

      In 1967, a group of Dallas firefighters formed Restoration to provide

emergency services to properties damaged by storms, floods, and fires. Relator and

his younger brother, David DeMattia, bought Restoration in 2004 and reorganized

the company as a limited liability company. Relator was the managing member and

David was the minority member. Restoration later expanded its services to include

commercial construction and job order services. Relator then spun off the job

services division into a separate company, RSCC.

      In 2018, WyoTexGa, LLC bought Restoration. According to Restoration, a

few days before the closing, relator wrongfully copied or deleted Restoration’s

project history files. Restoration later sued relator claiming his wrongful acts while

he was a managing partner harmed Restoration. In particular, Restoration alleged:

      • “[B]efore the September 5, 2018 closing”—while still a managing
                                         –2–
         member of Restoration—[relator] wrongfully copied and/or deleted
         certain files and emails “belonging to Restoration”;

      • “While still a member of Restoration (as well as an employee),
        [relator] owed Restoration a formal fiduciary duty, including a duty
        of loyalty” and “a duty to refrain from self-dealing,” and breached
        his duties by taking “Company Project History Files and emails (for
        his own use . . .)”;

      • “Given the self-interested nature of [relator’s] actions,” he must
        show he “did not use the advantage of his position to gain any
        benefit for himself at the expense of Restoration”; and

      • “[Relator] acquired these trade secrets from Restoration while still a
        member of Restoration (as well as an employee)” and “had reason
        to know that his knowledge of the trade secrets was acquired under
        circumstances giving rise to a duty to maintain their secrecy.”
      Relator requested Restoration to indemnify, advance, and reimburse relator’s

expenses incurred in defending the lawsuit pursuant to Restoration’s corporate

regulations (the Regulations) and various provisions of the Texas Business

Organizations Code. After Restoration refused to advance the requested costs,

relator filed a counterclaim for breach of contract and advancement of his litigation

expenses. Relator then filed a motion for summary judgment on those claims.

      In his motion for summary judgment, relator claimed he was entitled to

advancement of his legal fees under the broad and mandatory indemnification and

advancement rights provision contained in Restoration’s Regulations. Relator

argued that section 8.002(b) of the Texas Business Organizations Code provides that

an advancement provision adopted in an LLC’s governing documents is enforceable.

See TEX. BUS. ORGS. CODE § 8.002(b). He also argued Restoration’s Regulations

                                        –3–
required Restoration to advance expenses incurred by a current or former member

in an action brought against him “by reason of the fact that he or she is or was” a

member, and Restoration must “pay or reimburse” such expenses “in advance of the

final disposition” of the proceeding and “to the fullest extent” permitted by the

business organizations code. According to relator, because Restoration filed the

underlying proceeding alleging he breached his fiduciary duties and stole its trade

secrets based on his acts while he was a managing member of Restoration, its

Regulations required advancement of his legal fees independent of his right to

indemnification or allegations of wrongdoing.

      Restoration responded to relator’s motion contending relator was not entitled

to advancement of the fees for several reasons. Specifically, Restoration alleged it

need not advance fees to relator because: (1) the plain language of section 9.6 of the

Regulations requires the claimant to be a member, in contrast to the indemnity

provision which requires the claimant to be a member or former member; (2)

relator’s affidavit regarding fees was insufficient because it is not a fee affidavit by

a legal expert; (3) the fees are not segregated to separate fees required to defend

relator from those used to defend the other two defendants (RS Commercial

Construction, LLC and RS, Inc.); (4) there are genuine issues of fact regarding the

reasonableness of the fees; (5) the motion for summary judgment is legally

insufficient; and (6) relator’s claim is dependent upon his successful defense of the

claims against him.
                                          –4–
       Relator replied that the Regulations unequivocally require advancement of the

requested legal fees because read in context the advancement provision applies to

both members and former members. Relator also argued that Restoration’s

arguments regarding the sufficiency of the motion and reasonableness of the fees

were “red herrings” because relator was seeking summary judgment on his

“entitlement to advancement” not on the reasonableness of the fees incurred to date.1

       At the hearing, relator maintained he is entitled to advancement of fees as a

former member pursuant to the Regulations as well as chapter 8 of the business

organizations code. Restoration, on the other hand argued that chapter 8 of the code

does not apply, but rather, the limited liability company provisions of the business

organizations code applied, and those provisions, unlike the provisions in chapter 8,

do not allow for advancement of fees to former governing members. Relator replied

that the LLC act was adopted before the business organizations code, and the

Regulations specifically reference the business organizations code, which does

provide for advancement to former members.

                                     Mandamus Standard

       Mandamus is an extraordinary remedy that is available only when the trial

court has clearly abused its discretion and there is no adequate remedy by appeal. In

re Prudential Ins. Co., 148 S.W.3d 124, 135–36, 137 (Tex. 2004) (orig. proceeding).


   1
     At the hearing on the advancement claim, Restoration stated the reply made it clear that relator is
“simply seeking an adjudication that they are entitled to advancement.”
                                                 –5–
A clear abuse of discretion occurs when a trial court “reaches a decision so arbitrary

and unreasonable as to amount to a clear and prejudicial error of law.” Walker v.

Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig. proceeding). A trial court has no

discretion in determining what the law is or applying the law to the facts. Id.

Therefore, a clear failure by the trial court to analyze or apply the law correctly will

constitute an abuse of discretion and may result in appellate reversal by

extraordinary writ. Id. at 840. In the context of a claim for advancement of legal fees,

mandamus is the appropriate relief to correct an order denying advancement of a

claimant’s fees because the act of proceeding to trial without advancement would

defeat the substantive right at stake. In re Aguilar, 344 S.W.3d 41, 45 (Tex. App—

El Paso 2011, orig. proceeding).

                                      Discussion

      There is limited Texas case law concerning advancement under the Texas

Business Corporation Act or the Texas Business Organizations Code. But the courts

of Delaware have addressed advancement on numerous occasions, and courts

throughout the United States, including Texas, look to Delaware on matters of

corporate law. See L Series, LLC v. Holt, 571 S.W.3d 864, 871 (Tex. App—Fort

Worth 2019, pet. denied); Aguilar, 344 S.W.3d at 46–47. Indemnification

encourages corporate service by protecting an official’s personal financial resources

from depletion by the expenses incurred during litigation that results from the

official’s service. Aguilar, 344 S.W.3d at 46 (citing Homestore, Inc. v. Tafeen, 888

                                          –6–
A.2d 204, 211 (Del. 2005)). “Advancement is an especially important corollary to

indemnification” because it provides corporate officials with immediate interim

relief from the burden of paying for a defense. Aguilar, 344 S.W.3d at 46. “Although

the right to indemnification and advancement are correlative, they are separate and

distinct legal actions.” Id. The right to advancement is not dependent on the right to

indemnification. Id. “A now long line of recent cases enforces mandatory

advancement provisions. These cases all stand for the proposition that a . . .

bylaw . . . provision mandating advancement in no way renders the right to advances

dependent upon the right to indemnity.” Id. (citing Stephen A. Radin, “Sinners Who

Find Religion”: Advancement of Litigation Expenses to Corporate Officials Accused

of Wrongdoing, 25 REV. LITIG. 251, 268–69 (2006)). The “ultimate purpose” of

advancement is to “protect[] corporate officials’ personal financial resources” from

the significant expense in litigation resulting from the official’s service. L Series,

571 S.W.3d at 878–79.

      We construe advancement provisions under the normal rules of contract

construction. See id. at 873 (citing Aguilar, 344 S.W.3d at 49.). We must ascertain

the true intent of Restoration’s members, as expressed in the Regulations, examining

and considering the entire document to harmonize and give effect to all provisions

so none are rendered meaningless. See id. We construe the Regulations “from a

utilitarian standpoint bearing in mind the particular business activity sought to be


                                         –7–
served.” Id. And, we will avoid when possible and proper an inequitable,

unreasonable, or oppressive construction. Id.

       Restoration adopted its Regulations in 2004, including section 9.6,

Indemnification Reimbursement of Expenses; Insurance. At that time, section 9.6

provided:

       To the fullest extent permitted by the Act:[2] (a) the Company shall
       indemnify each Member who was, is, or is threatened to be made a party
       to any threatened, pending, or completed action, suit, or proceeding
       (“Proceeding”), any appeal thereof, or any inquiry or investigation
       preliminary thereto, by reason of the fact that he or she is or was a
       Member; (b) the Company shall pay or reimburse a Member for
       expenses incurred by such Member (i) in advance of the final
       disposition of a Proceeding to which such Member was, is, or is
       threatened to be made a party, and (ii) in connection with his or her
       appearance as a witness or other participation in any Proceeding. The
       Company shall indemnify and advance expenses to a Manager or
       officer of the Company to the extent required to do so by the Act or
       other applicable law. The Company, by adoption of a resolution of the
       Members, may indemnify and advance expenses to a Manager, officer,
       employee, or agent of the Company to the same extent and subject to
       the same conditions under which it may indemnify and advance
       expenses to Members under the preceding provisions. The provisions
       of this Section 9.6 shall not be exclusive of any other right under any
       law, provision of the Articles, or these Regulations, or otherwise. The
       Company may purchase and maintain insurance to protect itself and any
       Member, Manager, officer, employee, or agent of the Company,
       whether or not the Company would have the power to indemnify such
       person under this Section 9.6.
(Emphasis added).




   2
     The Regulations define the “Act” to mean the “Texas Limited Liability Company Act, as the same
may be amended from time to time.”
                                               –8–
        Following the enactment of the Texas Business Organizations Code, the

Regulations were amended as follows:

        Section 9.6 of the Regulations is hereby modified to provide that the
        indemnification, advance of expenses, and insurance which the
        Company is required to or does maintain shall include Members acting
        as a Member, Manager, and/or as an officer, agent, or employee of the
        Company to the fullest extent permitted by the Act and the Texas
        Business Organizations Code.

        Prior to the 1997 amendments to the Texas Limited Liability Company Act,

the Act provided that an LLC was permitted to indemnify members, managers, and

others to the same extent a corporation was permitted to indemnify directors and

others under the Texas Business Corporation Act and that an LLC must, to the extent

indemnification was required under the Texas Business Corporation Act, indemnify

members, managers, and others to the same extent.3 Thus, applying these provisions

in the LLC context, indemnification was mandated in some circumstances even if

the articles of organization and regulations were silent regarding indemnification.

On the other hand, there were certain standards and procedures that were not subject

to variation in the articles of organization or regulations. In 1997, the

indemnification provision of the Texas Limited Liability Company Act was

amended to delete the reference to the Texas Business Corporation Act.


    3
      Prior to September 1, 1997, TEX. REV. CIV. STAT. ANN. art. 1528n, art. 2.20A (expired) read as
follows: “A limited liability company shall have power to indemnify managers, officers, employees, agents
and others to the same extent a corporation may indemnify directors under the [Texas Business Corporation
Act] and shall, to the extent indemnification is required under the [Texas Business Corporation Act] for
directors, employees, agents and others, indemnify managers, officers, employees, agents and others to the
same extent.” Act of May 13, 1997, 75th Leg., R.S., ch. 375, § 58, 1997 Tex. Gen. Laws 1516, 1565.
                                                  –9–
      Under current Texas law, an LLC’s governing documents may adopt the

business organizations code’s advancement provisions or “contain other provisions,

which will be enforceable, relating to: (1) indemnification; [or] (2) advancement of

expenses.” TEX. BUS. ORGS. CODE § 8.002(b). Importantly, section 8.105(d)

expressly permits advancement of reasonable expenses to both current and former

officers/governing persons. And, as courts have made clear, advancement is required

if a company’s governing documents so state. See L Series, 571 S.W.3d at 874–75;

Aguilar, 344 S.W.3d at 49–51.

      Here, section 9.6(a) of the Regulations requires indemnification to “each

Member . . . made a party to any threatened, pending, or completed action, suit, or

proceeding (‘Proceeding’) . . . by reason of the fact that he or she is or was a

Member,” and part (b) states Restoration “shall pay or reimburse . . . expenses

incurred by such Member (i) in advance of the final disposition of a Proceeding to

which such Member was . . . made a party[.]” The capitalized term “Proceeding”

used in the advancement provision is defined in part (a) and refers to an “action, suit,

or proceeding” to which a member was made a party “by reason of the fact that he

or she is or was a Member.” See Lechuga v. Tex. Emps.’ Ins. Ass’n, 791 S.W.2d 182,

185 (Tex. App.—Amarillo 1990, writ denied) (noting the term “such” is an adjective

that “refer[s] to the last antecedent,” or “what has been specified” or “already

particularized”). The advancement provision incorporates that definition of a

“Proceeding,” stating Restoration must pay the “expenses incurred by such Member
                                         –10–
. . . [in] a Proceeding to which such Member was . . . made a party,” meaning any

action to which a member is “made a party . . . by reason of the fact that he or she is

or was a Member.” See, e.g., Subsea 7 Port Isabel, LLC v. PILOT, Inc., 593 S.W.3d

859, 879 (Tex. App.—Corpus Christi–Edinburg 2019, pet. denied) (plaintiff’s

“construction of the phrase ‘any such proceeding’ ignores the word ‘such,’ . . . which

clearly indicates that the parties intended to refer back to the two types of

proceedings mentioned in the prior paragraph”); Shriners Hosp. for Children v.

McCarthy Bros. Co., 80 F. Supp. 2d 707, 711 (S.D. Tex. 2000) (“[A] review of the

entire passage . . . demonstrates that the term ‘such leaks’ is properly used to

reference a previously mentioned category of things, namely the leaks that gave rise

to the [proceeding].”).

      Restoration maintains the indemnification clause, section 9.6(a) of the

Regulations, and the advancement clause, section 9.6(b) of the Regulations, must be

interpreted separately. According to Restoration, the two clauses distinguish

between current and former members and the indemnification clause provides for

payment to both current and former members, while the advancement clause applies

only to current members. Restoration claims we must focus on the elements of the

advancement clause that provide for advancement of fees only to “Members,” which

because it is not defined and is in the present tense, must be a current member. We

are not convinced by Restoration’s argument.


                                        –11–
       In Weinstock v. Lazard Debt Recovery GP, LLC, the court interpreted a similar

advancement provision and held that it applied to a former member. No. CIV.A

20048, 2003 WL 21843254, at *1–7 (Del. Ch. Aug. 8, 2003) (mem. op.). The

defendants argued that their advancement obligation did not apply to former

members because, while the indemnification provision applied to a “person who was

or is a party to any . . . action, suit or proceeding . . . by reason of the fact that such

person is or was a member,” the advancement provision did not contain such

“language granting advancement to a person who ‘is or was’” a member. Id. at *6.

In rejecting that argument, the court explained that the advancement provision

referred to “members . . . ‘defending such . . . proceeding[s],’” which created an

“obvious linkage back to the proceedings defined in [the indemnity provision]”—

i.e., those in which a person was made a party “by reason of the fact that such person

is or was a member.” Id. The court held that, given the obvious relationship between

the provisions, the absence of the “is or was” language in the advancement provision

was to avoid redundancy, and the advancement provision applied to former

members. Id.

       The same is true here. The use of the capitalized term “Proceeding” in the

Regulations’ advancement provision is an “obvious linkage” to the immediately

preceding indemnity provision that defines such “Proceeding” as an “action, suit, or

proceeding” to which a Member is or was “made a party . . . by reason of the fact

that he or she is or was a Member.” Like in Weinstock, given this “obvious linkage”
                                          –12–
between the provisions, the absence of the “is or was a Member” language in the

advancement provision was merely to avoid redundancy, as the term “Proceeding”

was already defined to encompass actions against former members. Further, the

advancement provision’s use of the term “such Member” creates an even stronger

linkage than the one in Weinstock, as there is a direct relationship between the “is or

was a Member” language of the indemnity provision and the advancement provision.

      Restoration raises two remaining arguments: the Regulations are ambiguous

and summary judgment is therefore improper; and public policy prevents

enforcement of the advancement provision.

      With respect to Restoration’s contention that the Regulations are ambiguous,

Restoration maintains summary judgment is improper when a contract contains an

ambiguity. And, according to Restoration, as demonstrated in its briefing regarding

whether the advancement clause was triggered in this case, Restoration has a

reasonable interpretation of the advancement clause and relator’s differing

interpretation is unreasonable, or at best creates an ambiguity. Consequently,

according to Restoration, the trial court did not err by denying summary judgment.

      But contractual ambiguity does not arise simply because the parties advance

conflicting interpretations of the contract; rather, for an ambiguity to exist, both

interpretations must be reasonable. See Nat’l Union Fire Ins. Co. v. CBI Indus., Inc.,

907 S.W.2d 517, 520 (Tex. 1995). Here, applying the plain language of the contract,

the advancement clause clearly applies to both current and former members. To read
                                        –13–
the contract as Restoration does would require us to disregard the definition of

“Proceeding” as set out in section 9.6(a) (the indemnification clause) as including

“threatened, pending, or completed action, suit, or proceeding . . . any appeal

therefor, or any inquiry or investigation thereto, by reason the fact that he or she is

or was a member” with respect to section 9.6(b) and infer that “such Member” in

section 9.6(b) must mean a current member. Thus, Restoration’s interpretation of the

contract is not reasonable and we conclude the contract is not ambiguous.

      With respect to public policy concerns, Restoration contends that public

policy bars relief here because (1) advancement of fees to relator would radically

skew the litigation dynamics, and (2) relator has unclean hands.

      In support of its argument that advancement of fees would skew the litigation

dynamics, Restoration relies on Travelers Indemnity Co. v. Mayfield, 923 S.W.2d

590 (Tex. 1996). In that case, the trial court appointed an attorney to represent the

claimant in a workers’ compensation case and ordered the workers’ compensation

insurer to pay opposing counsel’s fees as the case progressed. Id. at 591. Although

not challenging the appointment itself, the insurer filed a writ of mandamus

contending the trial court abused its discretion and caused irreparable harm by

requiring it to pay for the claimant’s attorney. Id. The supreme court agreed. Id. In

making that determination, the supreme court reasoned that in Texas, attorney’s fees

may not be recovered from an opposing party unless such recovery is provided for

by statute or by contract between the parties. The supreme court explained the
                                        –14–
workers’ compensation statute did not provide for recovery of attorney’s fees under

the circumstances of the case and there was no agreement regarding attorney’s fees

between the parties. Id. at 593. Further, the supreme court concluded that although

exceptional circumstances might allow for the trial court to appoint counsel in order

for the court to carry on its essential, constitutional function, this was not such a

case. Id.

      Restoration’s reliance on Travelers is misplaced. Unlike the situation in

Travelers, there is a contractual agreement between the parties not only allowing for

recovery of attorney’s fees, but expressly providing for advancement of such fees.

Restoration does not otherwise explain how enforcement of the Regulations would

unfairly skew the proceedings. Furthermore, Restoration’s argument runs counter to

Texas’s strong public policy favoring preservation of the freedom to contract. See

El Paso Field Servs., L.P. v. MasTec N. Am., Inc., 389 S.W.3d 802, 811–12 (Tex.

2012). The principle of freedom of contract requires us to recognize that

“sophisticated parties have broad latitude in defining the terms of their business

relationship,” and courts are obliged to enforce the parties’ bargain according to its

terms and may not rewrite a contract under the guise of interpretation. Sundown

Energy LP v. HJSA No. 3, Ltd. P’ship, 622 S.W.3d 884, 889 (Tex. 2021) (per curiam)

(citations omitted).

      We also disagree with Restoration’s argument that because relator allegedly

has unclean hands, he is disqualified from seeking equitable relief and from
                                        –15–
enforcing the advancement clause. Restoration concedes that Delaware courts

enforce advancement clauses even when, as here, a former member is sued for

misconduct committed while he or she was a member. But, notwithstanding

Delaware law and without acknowledging Texas law to the contrary, see L Series,

571 S.W.3d at 875, Restoration concludes without support that we should declare

the advancement clause void as violating public policy because Restoration has

“alleged [relator] is guilty of misappropriating trade secrets, violating the Texas

Theft Liability Act, and breach[ing] his fiduciary duties.” But all lawsuits involve

allegations of wrongdoing by the other party; Restoration’s argument would render

the contract term meaningless and predetermine the merits of its claim. See Reddy v.

Elec. Data Sys. Corp., No. CIV.A. 19467, 2002 WL 1358761, at *9 (Del. Ch. June

18, 2002) (mem. op.) (noting that corporation’s unclean hands theory “would turn

every advancement case into a trial on the merits of the underlying claims of official

misconduct”). Whether relator engaged in wrongdoing is a question for the fact-

finder to resolve at the end of the case, not at this preliminary stage.

      Restoration’s allegations of misconduct do not change the nature of the right

relator has to advancement of fees. See L Series, 571 S.W.3d at 875 (citing Reddy,

2002 WL 1358761, at *5–6). It is true that corporate advancement practice has an

“admittedly maddening aspect.” L Series, 571 S.W.3d at 874. That is because, at the

time that an advancement dispute ripens, it is often the case that the corporate board

has drawn harsh conclusions about the integrity and fidelity of the corporate official
                                         –16–
seeking advancement. Id. The board may well have a firm basis to believe that the

official intentionally injured the corporation and is therefore reluctant to advance

funds for his defense, fearing that the funds will never be paid back and resisting the

idea of seeing further depletion of corporate resources at the instance of someone

perceived to be a faithless fiduciary. Id. But the Delaware courts have determined

that to “give effect to this natural human reaction as public policy would be unwise”

because the possibility exists that the company’s allegations are untrue or cannot be

proven. Id. In that circumstance, it would be difficult to conceive of an argument

that would properly leave the corporate official holding the bag for all of his legal

fees and expenses; moreover, to do so would make the company’s prelitigation

promise illusory. Id. Thus, Delaware courts have “often been required to uphold the

indemnification and advancement rights of corporate officials accused of serious

misconduct.” Id.; see also Barrett v. Am. Country Holdings, Inc., 951 A.2d 735, 737

(Del. Ch. 2008) (“The very purpose of an advancement right is to enable a corporate

official to protect herself against claims of official wrongdoing.”).

      We agree with the Fort Worth court’s decision to follow Delaware law in this

situation and conclude Restoration’s arguments to the contrary lack merit. We reject

Restoration’s contention that we should declare the advancement provision

unenforceable because relator’s alleged conduct was improper and against public

policy. See L Series, 571 S.W.3d at 875.


                                         –17–
      Finally, we agree with the El Paso court that in the context of the denial of a

right of advancement, there is no adequate remedy by appeal. See Aguilar, 344

S.W.3d at 55. By its very nature, the right to advancement of expenses can be

satisfied only during the course of the trial court proceedings. See id. (noting

advancement claim would effectively be moot at the conclusion of the case).

Mandamus is appropriate relief to correct an order denying advancement of a

claimant’s fees because the act of proceeding to trial without advancement would

defeat the substantive right at stake. Id. (citing In re McAllen Med. Ctr., Inc., 275

S.W.3d 458, 465 (Tex. 2008) (orig. proceeding)).

                                      Conclusion

      We conditionally grant the petition for writ of mandamus. We order the trial

court to vacate its order denying relator’s motion for summary judgment and render

an order granting the motion. The writ will issue only in the event the trial court fails

to comply with this opinion and the order of this date.



                                             /Erin A. Nowell//
                                             ERIN A. NOWELL
210460f.p05                                  JUSTICE




                                         –18–